Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was effectively filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 February 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0203304 A1 to Sato et al. in view of US Publication No. 2006/0242985 A1 to Leck et al. and US Publication No. 2009/0191073 A1 to Kopecek et al.

    PNG
    media_image1.png
    388
    510
    media_image1.png
    Greyscale

Sato teaches limitations from claim 1 in fig. 1, shown above, a cooling circuit comprising a refrigerant compressor (3) incorporating a suction port (connected to the evaporator 8) and a pressure chamber (the interior of the compressor 3, including the intake and discharge chambers 305 and 303 and the cylinder 301) incorporating a pressure port (connecting to the oil separator 4 and condenser 5), a condenser (5) which is arranged in the cooling circuit downstream of the pressure port (as shown in fig. 1), a fluid collecting chamber (liquid receiver 6) in which a refrigerant reservoir of refrigerant is formed, an evaporator (8) located in the cooling circuit between the condenser (5) and the suction port (305), a feeder (the bypass arrangement of fig. 1, including the passage 9 and the pump 11) which is connected at one side of the refrigerant reservoir (6, via the passageway 2 as shown) and to the pressure chamber (of the compressor 3) at another side (as shown in fig. 1) and which serves to supply liquid refrigerant from the refrigerant reservoir (6) to the pressure chamber (of the compressor 3) and which incorporates a pump (11) for the liquid refrigerant comprises a housing which is provided with only one 

    PNG
    media_image2.png
    524
    811
    media_image2.png
    Greyscale

Sato does not teach the pump element being a rotary pump element, the housing being “a pressure-tight closed housing” with only its inlet and outlet ports as access points with “no mechanical access for driving the rotary pump element”, or the pump element being “driven by an electromagnetic or magnetic force that is effective through the pressure-tight closed housing”.  Leck teaches in fig. 1, shown above, and ¶ 28, a vapor compression refrigeration system having a compressor which may be a rotary or specifically a centrifugal compressor and teaches in ¶¶ 51 and 53 the compressor having a rotating shaft for driving a rotating impeller of the compressor, and the shaft being separated from a rotating turbine shaft and coupled by means of a rotary magnetic coupling device equivalent to the claimed rotor arranged coaxially with the shaft as shown in fig. 1, transmitting rotational motion without direct contact without requiring an opening 

    PNG
    media_image3.png
    504
    490
    media_image3.png
    Greyscale

Neither Sato nor Leck teaches explicitly that the housing is “pressure-tight” or the motor and rotor driving the pump element being disposed in a motor housing adjacent to the pump chamber. Kopecek teaches in fig. 13, shown above, a pump including a 

Sato teaches limitations from claim 8, the cooling circuit in accordance with claim 1, wherein the pump (11) is controlled by a refrigerant supply controller (as taught in ¶ 75, the flow of refrigerant through the pump is controlled “by the rotation speed control of the liquid pump 11”.) 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sato, Leck, and Kopecek as applied to claims 1 above, and further in view of US Patent No. 7,780,425 B2 to Kreuter et al.

Regarding claim 7, Sato does not teach the rotary pump element being a gear wheel of a gear pump.  Kreuter teaches in col. 3, lines 1-11 a refrigeration system .

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Leck, Kopecek and US Patent No. 9,004,883 B2 to Neelakantan et al.

Sato teaches limitations from claim 20 in fig. 1, shown above, a cooling circuit comprising a refrigerant compressor (3) incorporating a suction port (connected to the evaporator 8) and a pressure chamber (the interior of the compressor 3, including the intake and discharge chambers 305 and 303 and the cylinder 301) incorporating a pressure port (connecting to the oil separator 4 and condenser 5), a condenser (5) which is arranged in the cooling circuit downstream of the pressure port (as shown in fig. 1), a fluid collecting chamber (liquid receiver 6) in which a refrigerant reservoir of refrigerant is formed, an evaporator (8) located in the cooling circuit between the condenser (5) and the suction port (305), a feeder (the bypass arrangement of fig. 1, including the passage 9 and the pump 11) which is connected at one side of the refrigerant reservoir (6, via the passageway 2 as shown) and to the pressure chamber (of the compressor 3) at another side (as shown in fig. 1) and which serves to supply liquid refrigerant from the refrigerant 
Sato does not teach the pump element being a rotary pump element, the housing being “a pressure-tight closed housing” with only its inlet and outlet ports as access points with “no mechanical access for driving the oscillating pump element”, or the pump element being “driven by an electromagnetic or magnetic force that is effective through the pressure-tight closed housing”.  Leck teaches in fig. 1, shown above, and ¶ 28, a vapor compression refrigeration system having a compressor which may be a rotary or specifically a centrifugal compressor and teaches in ¶¶ 51 and 53 the compressor having a rotating shaft for driving a rotating impeller of the compressor, and the shaft being separated from a rotating turbine shaft and coupled by means of a rotary magnetic coupling device equivalent to the claimed rotor arranged coaxially with the shaft as shown in fig. 1, transmitting rotational motion without direct contact without requiring an opening in the compressor for the shaft.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Sato with the magnetically driven rotary compressor element of Leck because the use of such a coupling “improves the reliability and safety aspects of such machines because seals [around ports for physical connections] are prone to deterioration over time and cause leaks” as taught by Leck in ¶ 53.


    PNG
    media_image4.png
    311
    496
    media_image4.png
    Greyscale

claims 20 and 21, Sato, Leck, and Kopecek do not teach the oscillating pump element being spring loaded as taught in claim 20 or arranged between springs as taught in claim 21.  Neelakantan teaches in fig. 1, shown above, a pump having a piston assembly (62) driven to oscillate by an electromagnetic coil (20) in cooperation with a biasing compression spring (70) as taught in claim 20, and the piston (62) further being disposed between this spring (70) and another spring (90) for oscillation as taught in claim 21. It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Sato with the spring-biased piston construction of Neelakantan because such a construction provides a simple spring-return operation without requiring that the piston be driven in both direction by the magnetic or other driving elements, thus allowing for simpler drive constructions which may be more economical, robust, or reliable than a more complex multi-directional drive.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Leck and Kopecek.

Sato teaches limitations from claim 22 in fig. 1, shown above, a cooling circuit comprising a refrigerant compressor (3) incorporating a suction port (connected to the evaporator 8) and a pressure chamber (the interior of the compressor 3, including the intake and discharge chambers 305 and 303 and the cylinder 301) incorporating a pressure port (connecting to the oil separator 4 and condenser 5), a condenser (5) which is arranged in the cooling circuit downstream of the pressure port (as shown in fig. 1), a fluid collecting chamber (liquid receiver 6) in which a refrigerant reservoir of refrigerant is 
Sato does not teach the pump element being a rotary pump element, the housing being “a pressure-tight closed housing” with only its inlet and outlet ports as access points with “no mechanical access for driving the rotary pump element”, or the pump element being “driven by an electromagnetic or magnetic force that is effective through the pressure-tight closed housing”.  Leck teaches in fig. 1, shown above, and ¶ 28, a vapor compression refrigeration system having a compressor which may be a rotary or specifically a centrifugal compressor and teaches in ¶¶ 51 and 53 the compressor having a rotating shaft for driving a rotating impeller of the compressor, and the shaft being separated from a rotating turbine shaft and coupled by means of a rotary magnetic coupling device equivalent to the claimed rotor arranged coaxially with the shaft as shown in fig. 1, transmitting rotational motion without direct contact without requiring an opening in the compressor for the shaft.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Sato with the magnetically 
Neither Sato nor Leck teaches explicitly that the housing is “pressure-tight” or the motor and rotor driving the pump element being arranged coaxially in in the housing, adjacent to the pump chamber. Kopecek teaches in fig. 13, shown above, a pump including a pumping chamber having a magnetically driven pump element (430) caused to move within the pump chamber by magnetic actuators (coils 440 generating magnetic flux) arranged surrounding and coaxial with the pump element (430) and effective through the inner walls of the housing (¶ 30), the pumping chamber disposed within the hermetically sealed housing (400) of the pump (¶ 33) that has openings only for fluid intake and output (illustrated in the top and bottom of the housing in fig. 13).  It would have been obvious to one of ordinary skill in the art at the time the application was field to modify Sato as modified by Leck with the pump housing structure of Kopecek in order to prevent fluids pumped by the pump of Sato escaping to the atmosphere such as through an opening for a non-magnetic piston as taught in ¶ 33 of Kopecek and ¶ 53 of Leck, thus reducing inefficiency or loss of effectiveness or reliability which might result from loss of refrigerant.

Regarding the limitations of claim 24, refer to the above rejection of claim 8.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sato, Leck, and Kopecek as applied to claims 22 above, and further in view of Kreuter.

Regarding the limitations of claim 23, refer to the above rejection of claim 7.

Allowable Subject Matter
Claims 9-19 and 25-29 are allowed.

Independent claims 9 and 15 each teach a cooling circuit including a feeder comprising a feed line for connecting a refrigerant reservoir to a pressure chamber of a compressor of the cycle and further teach this feed line comprising a pump and a gas discharge line for conducting gaseous refrigerant away from the feed line.

While Sato teaches in fig. 1 a refrigeration cycle having a reservoir (6) and a feed line (9) for directing refrigerant from the feed line to an injection port of a compressor (3) by way of a pump (11), Sato does not teach the feed line including a gas discharge line for conducting gaseous refrigerant away from the feed line as taught in claims 9 and 15.

US Patent No. 3,848,422 to Schibbye teaches in the sole figure of his disclosure, shown below, a refrigeration cycle in which a refrigerant liquid separator (36) is provided with a liquid injection line (34B) for directing liquid refrigerant to an injection port of a compressor (10A) and a gaseous refrigerant line (37) for directing gaseous refrigerant from the separator (36) to an intermediate point between the compressor (10A) and a 

    PNG
    media_image5.png
    508
    724
    media_image5.png
    Greyscale

Response to Arguments
Applicant's arguments filed 14 February 2022 have been fully considered but they are not persuasive.

Applicant argues on pp. 8-9 of the reply that the discharge line of claims 9 and 15 differs from the structure taught in claims 9 and 15 by the connection of the discharge line of Schibbye to the separator rather than to the feed line.
In response, examiner agrees and the rejections of these claims based on the teachings of Schibbye have been withdrawn and the claims have been found to be allowable as set forth above.

In response, examiner disagrees. Kopecek teaches a pump having a housing including an adjacent motor chamber including elements for generating a magnetic force (such as the coils shown in fig. 13) in a manner that reads on the teachings of claims 1 and 22 regarding this arrangement.
Applicant particularly argues on pp. 10-11 of the reply that Kopecek teaches a different type of pump than Leck, including the different fluid being pumped and the fact that the device of Leck is turbine-driven and that Kopeck [sic.] does not teach the pump being a rotary pump.
In response, while examiner agrees that no single reference features all limitations of the claimed pump, examiner disagrees that this renders null the rejection based on the combination.  While the pump of Kopecek is not a rotary pump, it still teaches features which would be desirable in such a pump including the hermetic housing and motor being self-contained within the pump.  MPEP 2145 Consideration of Applicant’s Rebuttal Arguments, Heading III. Arguing That Prior Art Devices Are Not Physically Combinable states that: 
"The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of 
Applicant has not argued regarding the teachings being combined but only that the physical structures of Sato, Leck, and Kopecek are different.  As such, this argument has not addressed the substance of the rejection and the motivations one of ordinary skill in the art would have had to combine these teachings, and this the argument is not found to be persuasive.

Applicant argues on pp. 11-12 that the combination of Sato, Leck, and Kopecek relies upon impermissible hindsight, citing the benefits of the claimed structure taught in the instant disclosure including in ¶¶ 16-23 for example regarding the size of the pump.
In response, examiner disagrees.  While applicant has presented the motivations that lead to the present invention, applicant does not rebut or argue against the motivations examiner presented in the rejection of claim 1.  Particularly, examiner stated in the rejection of 21 September 2021 and in this Office action that the coupling of Leck would benefit the system of Sato as such a coupling “improves the reliability and safety aspects of such machines because seals [around ports for physical connections] are prone to deterioration over time and cause leaks” as taught by Leck in ¶ 53 and that the self-contained design of Kopecek “reduces inefficiency or loss of effectiveness or reliability which might result from loss of refrigerant”.  Applicant has not shown that these 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	8 March 2022

/JERRY-DARYL FLETCHER/           Supervisory Patent Examiner, Art Unit 3763